DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 08/25/2022.
Claims 1, 2, 4, 13, 14, 16, 21 - 23, and 25 have been amended.
Claims   3,  5 - 12, 15, 17 - 20, 24, and 26 - 29 have been cancelled.
Claims 1, 2, 4, 13, 14, 16, 21 - 23, and 25 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The prior claim rejections pursuant to 35 USC 102/103 have been withdrawn due to Applicant's arguments and amendments.
The prior claim rejections pursuant to 35 USC 112 have been withdrawn due to Applicant's arguments and amendments.
The terminal disclosure(s) filed  by Applicant in response to a prior Obviousness Double Patenting Rejection are acknowledged, but are held in abeyance until technicalities associated with their filings are attended to (see Docket). If said technicalities are successfully addressed, and if such ODP rejection actually becomes relevant to any purported patent term herein, then the same will be readdressed. At this point however, apart from the above noted uncured technicalities, it is unclear as to whether the entity(s??)  signing the several terminal disclosures own(s) 100% of the patent rights. That said, the Obviousness type Double Patenting rejection is maintained.
With regard to the limitations of  claims 1, 2, 4, 13, 14, 16, 21 - 23, and 25,  Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 13 - 15. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant argues that it reduces the number of transactions in a transfer of digital funds from A to B. However, the paragraph above this conclusion (by Applicant in its Remarks page 14)  does not remotely explain how it is claimed herein that the so called number of transactions in this digital fund transfer are reduced.
Applicant argues that the inherent (by dent of a node on a blockchain)  confirmation of this or that transaction, Remarks 16, is a practical application of its invention. This is unclear. This node related confirmation is inherent in a blockchain, and does not amount to a practical application in this application which simply applies, rather than has invented, the blockchain.
Applicant argues that the inherent delay associated with virtually all transfers of digital funds on a blockchain is somehow an advantage inuring to it. Applicant did not invent this so called "delay". How Applicant thus deems this delay a practical application of its invention per 35 USC 101 is unclear.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims   1, 2, 4, 13, 14, 16, 21 - 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 is directed to a system (machine), and independent claim 21 is directed to a method (process), both of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent claims 1, 21 recite:
user A pays or transfers currency to the user B in a transaction; the transaction information comprises the account address of the users A and B; accounts of the user A and the user B are used for transferring currency; converting currency;  counting currency;  recording a transaction including an account address; and subtracting an amount from sender's account. 
Several dependent claims further refine the abstract idea of claims 1, 21:

generating a transaction and moving currency (claim 2); judging currency (claim 4); storing data (claim 13); matching data (claim 14); using time or/and position information (claim 16); generating, matching information (claim 22); utilizing a password (claim 23);  utilizing time or/and position (claim 25).

The claim(s) thus recite the abstract idea of:
transferring currencies from A to B 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The settlement system, payment device, blockchain, network server, management server, settlement terminal, digital currency, intermediate currency, additional limitations of the independent claims  are simply being applied as tools as against the abstract idea. The above said computer related elements simply generally link the abstract idea above noted to blockchain technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality.
The dependent claims as above also lack any elements, which integrate the articulated abstract idea into a practical application because they too do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional elements in the dependent claims are also set forth at a high level of generality. They include: the settlement system, payment device, blockchain, network server, management server, settlement terminal, digital currency, intermediate currency, of claims they are dependent on. And they further include additional elements set forth in said dependents themselves of: account storage module, digital currency movement module, counting module, statistics module, account address(es), user terminal,    communications module, generating module, information reading module, information analysis module, and conversion module. All told, none of these additional elements integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and, moreover, all  additional elements in all claims are set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to blockchain technology. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).


Claims   1, 2, 4, 13, 14, 16, 21 - 23, and 25 are not patent-eligible pursuant to 35 USC 101.   


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner considers the following references relevant to this office action. See Form 892 attached hereto.
Zhou (US20210326844A1) - Provided are systems and methods for facilitating fund transfer. The systems and methods described herein may facilitate fund transfer by utilizing blockchain networks, digitized financial credit (e.g., digital tokens), smart contracts, multiple clearing financial institutions, preference to push-only transfers (over pull-type transfers), and/or graphical codes, such as quick response (QR) codes.
Chakraborty (EP3610438A1, an English copy of this document is found in the file wrapper) - A system for effecting financial transactions between a first party and a second party comprises a pass-through bank account (231) of a service provider for storing fiat money, an API interface (103) allowing for initiating payments from a bank account (211) of the first party (10) for storing fiat money to the pass-through bank account (231), a first e-money account (111) for storing electronic currency, the first e-money account (111) being assigned to the first party (10) and a second e-money account (112) for storing electronic currency, the second e-money account (112) being assigned to the second party (20). The system further comprises a first conversion module (113) for generating electronic currency and storing the electronic currency in the first e-money account (111), the amount corresponding to a fiat money amount transferred from the bank account (211) of the first party (10) to the pass-through bank account (231), an authentication module (120, 24) for authenticating the first party (10) vis-a-vis the second party (20) and a transfer module (115) for transferring electronic currency from the first e-money account (111) to the second e-money account (112).
Cash  (US10762506B1) -  A portable token device is described, the token device useable to request transactions performed over an interchange system. The token device authenticates a user through the use of biometric data such as a fingerprint. When in proximity to a point of sale (POS) terminal, the token device communicates with the POS terminal over a wireless network to authorize a transaction involving the user. The interchange system employs blockchain elements that can be used in a payment apparatus for managing payments or other types of transactions, and for managing user accounts. The interchange system enables users to enroll in the system, and enables the various users' computing devices to be used as confirmation centers for new transactions and/or funds transfers between users.
Tran (US20190361917A1) - An Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
Alwar (US20180191503A1) - The Asynchronous Crypto Asset Transfer and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems (“SOCOACT”) transforms transfer of assets (TOA) initiation request inputs via SOCOACT components into TOA confirmation outputs. A crypto asset transfer notification is sent to a first entity from a second entity. Account verification data generated by the second entity is determined. A set of account data stored by the first entity is retrieved and used to generate a hash. It is verified that the determined account verification data matches the generated hash. A requested asset is determined. An API call to generate a crypto token asset for the requested asset in a socially aggregated blockchain datastructure is made. An address of an aggregated crypto transaction trigger entry is determined. Oracle data that satisfies the crypto smart rule is provided.
Winklevoss (US11282139B1) - n exemplary method includes generating, by a trust computer system, script instructions to carry out a transaction involving one or more digital wallets held in a trust custody account so as to verify control of digital assets held in the one or more digital wallets, the trust computer system being operatively connected to a decentralized digital asset network that uses a decentralized electronic ledger in the form of a blockchain maintained by a plurality of computer systems to track asset ownership and/or transactions in a digital asset system, and generating script instructions includes accessing a statement associated with an event that occurred within a predetermined time frame, and generating, by the trust computer system, based on the script instructions, a transaction that involves a zero net payment from the account along with the statement, and payment of a transaction fee from a separate operating account.
Auerbach (US11139955B1) - The present invention relates to a method, system, and program product for depositing, holding and/or distributing collateral in the form of a stable value token for a security token, the tokens being on the same underlying blockchain. Furthermore, the present invention relates to methods, systems and program products for lending digital assets, such as crypto currency, and related products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/Examiner, Art Unit 3698          

 /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698